*82
ORDER

PER CURIAM.
Percy D. Winston (Movant) appeals from the motion court’s judgment denying his amended Rule 24.035 motion for post-conviction relief without an evidentiary hearing. On appeal, Movant argues that the motion court erred because his plea counsel provided him ineffective assistance that impinged on the voluntariness and understanding of his guilty pleas. We affirm the motion court’s judgment.
We have reviewed the briefs of the parties and the record on appeal and find Movant is entitled to no relief on appeal. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the motion court’s judgment pursuant to Rule 84.16(b).